Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Morlock, Registration No. 62,245 on 08/31/2022.

The claims have been amended as the following:
1.	(Previously Presented) A system for managing waste services by a service vehicle, comprising:
a locating device configured to generate a location signal indicative of a location of the service vehicle;
a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle;
an input device; and
a processing unit in communication with the locating device, the sensor, and the input device, the processing unit being configured to:
	make a determination that the service vehicle has made a plurality of service stops based on the location and service signals;
	automatically generate at least one service route shown as a geometric shape including the plurality of service stops, wherein the geometric shape encompasses, touches, or passes through electronic representations of the plurality of service stops;
	display the at least one service route and the plurality of service stops on a map in at least one graphical user interface on the input device;
	receive drag and drop input from a user in association with the geometric shape;
	responsively organize the plurality of service stops into a custom route;
	receive a selection from the user regarding a desired type of service vehicle to complete the custom route; and
	selectively adjust at least one of a size and a shape of the geometric shape based on the selection.

2.	(Canceled)

3.	(Previously Presented) The system of claim 1, wherein the geometric shape is one of a circle, a polygon, and a line.

4.	(Previously Presented) The system of claim 1, wherein the geometric shape has at least one of a size and a shape corresponding with a type of the service vehicle.

5.	(Canceled)

6.	(Canceled)

7.	(Previously Presented) The system of claim 1, wherein the processing unit is further configured to:
receive an identity assignment of a particular service vehicle to complete the custom route; and
selectively communicate information regarding the custom route to the input device of the particular service vehicle based on the identity assignment.

8.	(Original) The system of claim 7, wherein the processing unit is further configured to cause the information to be displayed within the at least one graphical user interface.

9.	(Original) The system of claim 1, wherein:
the service vehicle is one of a plurality of service vehicles, each separately equipped with the locating device and the sensor; and
the at least one service route includes a plurality of service routes, each associated with a different one of the plurality of service vehicles.

10.	(Original) The system of claim 9, wherein the processing unit is configured to display the plurality of service routes and the plurality of stops on the map.

11.	(Currently Amended) A method for managing waste services by a service vehicle, the method comprising:
generating a location signal indicative of a location of the service vehicle;
generating a service signal indicative of a waste service being performed by the service vehicle;
making a determination that the service vehicle has made a plurality of service stops based on the location and service signals;
automatically generating at least one service route including the plurality of service stops, wherein the at least one service route is shown as a geometric shape including encompassing, touching, or passing through electronic representations of the plurality of service stops; 
displaying the at least one service route and the plurality of service stops on a map in at least one graphical user interface;
receiving drag and drop input from a user in association with the geometric shape;
responsively organizing the plurality of service stops into a custom route;
receiving a selection from the user regarding a desired type of service vehicle to complete the custom route; and
selectively adjusting at least one of a size and a shape of the geometric shape based on the selection.

12.	(Canceled)

13.	(Previously Presented) The method of claim 11, wherein displaying the at least one service route as the geometric shape includes displaying the at least one service route as one of a circle, a polygon, and a line.

14.	(Previously Presented) The method of claim 11, wherein the size and the shape of the geometric shape corresponds with a type of the service vehicle. 

15.	(Canceled)

16.	(Canceled)

17.	(Previously Presented) The method of claim 11, further including:
receiving an identity assignment of a particular service vehicle to complete the custom route; and
selectively communicating information regarding the custom route to the particular service vehicle based on the identity assignment.

18.	(Original) The method of claim 11, wherein:
the service vehicle is one of a plurality of service vehicles; and
the method further includes automatically generating a plurality of service routes, each associated with a different one of the plurality of service vehicles.

19.	(Original) The method of claim 18, wherein displaying the at least one service route and the plurality of service stops on the map includes displaying the plurality of service routes and the plurality of stops on the map.

20.	(Currently Amended) A non-transitory computer readable medium containing computer-executable programming instructions for performing a method for managing waste services by a plurality of service vehicles, the method comprising:
generating location signals indicative of locations of the plurality of service vehicles;
generating service signals indicative of waste services being performed by the plurality of service vehicles;
making determinations that the plurality of service vehicles have made a plurality of service stops based on the location and service signals;
automatically generating a plurality of service routes including the plurality of service stops;
displaying the plurality of service routes as geometric shapes encompassing, touching, or passing through electronic representations of the plurality of service stops on a map in at least one graphical user interface;
receiving drag & drop input from a user in association with the geometric shapes; and
responsively organizing the plurality of service stops into at least one custom route;
receiving a selection from the user regarding a desired type of service vehicle to complete the custom route; and
selectively adjusting at least one of a size and a shape of the geometric shape based on the selection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143